
	
		II
		112th CONGRESS
		1st Session
		S. 1403
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. Harkin (for himself,
			 Mr. Durbin, Mr.
			 Blumenthal, Mr. Lautenberg,
			 Mrs. Murray, Mr. Whitehouse, Mr.
			 Leahy, Mr. Bennet,
			 Mr. Franken, Ms. Mikulski, Mr.
			 Reed, Mrs. Shaheen,
			 Mr. Johnson of South Dakota, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of the Individuals with Disabilities
		  Education Act to provide full Federal funding of such part. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the IDEA Full Funding
			 Act.
		2.Amendments to
			 IDEASection 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)FundingFor
				the purpose of carrying out this part, other than section 619, there are
				authorized to be appropriated—
					(1)$12,664,883,000
				for fiscal year 2012, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $1,182,683,000 for fiscal year 2012,
				which shall become available for obligation on July 1, 2012, and shall remain
				available through September 30, 2013;
					(2)$13,988,168,000
				for fiscal year 2013, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $2,505,968,000 for fiscal year 2013,
				which shall become available for obligation on July 1, 2013, and shall remain
				available through September 30, 2014;
					(3)$15,468,770,000
				for fiscal year 2014, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $3,986,570,000 for fiscal year 2014,
				which shall become available for obligation on July 1, 2014, and shall remain
				available through September 30, 2015;
					(4)$17,125,392,000
				for fiscal year 2015, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $5,643,192,000 for fiscal year 2015,
				which shall become available for obligation on July 1, 2015, and shall remain
				available through September 30, 2016;
					(5)$18,978,960,000
				for fiscal year 2016, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $7,496,760,000 for fiscal year 2016,
				which shall become available for obligation on July 1, 2016, and shall remain
				available through September 30, 2017;
					(6)$21,052,886,000
				for fiscal year 2017, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $9,570,686,000 for fiscal year 2017,
				which shall become available for obligation on July 1, 2017, and shall remain
				available through September 30, 2018;
					(7)$23,373,370,000
				for fiscal year 2018, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $11,891,170,000 for fiscal year 2018,
				which shall become available for obligation on July 1, 2018, and shall remain
				available through September 30, 2019;
					(8)$25,969,721,000
				for fiscal year 2019, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $14,487,521,000 for fiscal year 2019,
				which shall become available for obligation on July 1, 2019, and shall remain
				available through September 30, 2020;
					(9)$28,874,737,000
				for fiscal year 2020, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $17,392,537,000 for fiscal year 2020,
				which shall become available for obligation on July 1, 2020, and shall remain
				available through September 30, 2021; and
					(10)$35,308,178,000
				for fiscal year 2021, and there are hereby appropriated, out of any money in
				the Treasury not otherwise appropriated, $23,825,978,000 for fiscal year 2021,
				which shall become available for obligation on July 1, 2021, and shall remain
				available through September 30,
				2022.
					.
		3.Tobacco tax
			 increase and parity
			(a)Short
			 TitleThis section may be cited as the Saving Lives by
			 Lowering Tobacco Use Act.
			(b)Increase in
			 excise tax on small cigars and cigarettes
				(1)Small
			 cigarsSection 5701(a)(1) of the Internal Revenue Code of 1986 is
			 amended by striking $50.33 and inserting
			 $100.50.
				(2)CigarettesSection
			 5701(b) of such Code is amended—
					(A)by striking
			 $50.33 in paragraph (1) and inserting $100.50,
			 and
					(B)by striking
			 $105.69 in paragraph (2) and inserting
			 $211.04.
					(c)Tax parity for
			 pipe tobacco and roll-Your-Own tobacco
				(1)Pipe
			 tobaccoSection 5701(f) of the Internal Revenue Code of 1986 is
			 amended by striking $2.8311 cents and inserting
			 $49.55.
				(2)Roll-your-own
			 tobaccoSection 5701(g) of such Code is amended by striking
			 $24.78 and inserting $49.55.
				(d)Clarification
			 of definition of small cigarsParagraphs (1) and (2) of section
			 5701(a) of the Internal Revenue Code of 1986 are each amended by striking
			 three pounds per thousand and inserting four and one-half
			 pounds per thousand.
			(e)Clarification
			 of definition of cigaretteParagraph (2) of section 5702(b) of
			 the Internal Revenue Code of 1986 is amended by inserting before the final
			 period the following: , which includes any roll for smoking containing
			 tobacco that weighs no more than four and a half pounds per thousand, unless it
			 is wrapped in whole tobacco leaf and does not have a cellulose acetate or other
			 cigarette-style filter.
			(f)Tax parity for
			 smokeless tobacco
				(1)In
			 generalSection 5701(e) of the Internal Revenue Code of 1986 is
			 amended—
					(A)in paragraph (1),
			 by striking $1.51 and inserting $26.79;
					(B)in paragraph (2),
			 by striking 50.33 cents and inserting $10.72;
			 and
					(C)by adding at the
			 end the following:
						
							(3)Smokeless
				tobacco sold in discrete single-use unitsOn discrete single-use
				units, $100.50 per each 1,000 single-use
				units.
							.
					(2)Discrete
			 single-use unitSection 5702(m) of such Code is amended—
					(A)in paragraph (1),
			 by striking or chewing tobacco and inserting chewing
			 tobacco, discrete single-use unit;
					(B)in paragraphs (2)
			 and (3), by inserting that is not a discrete single-use unit
			 before the period in each such paragraph; and
					(C)by adding at the
			 end the following:
						
							(4)Discrete
				single-use unitThe term discrete single-use unit
				means any product containing tobacco that—
								(A)is intended or
				expected to be consumed without being combusted; and
								(B)is in the form of
				a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use
				or single-dose
				unit.
								.
					(3)Other tobacco
			 productsSection 5701 of such Code is amended by adding at the
			 end the following new subsection:
					
						(i)Other tobacco
				productsAny product not otherwise described under this section
				that has been determined to be a tobacco product by the Food and Drug
				Administration through its authorities under the Family Smoking Prevention and
				Control Act shall be taxed at a level of tax equivalent to the tax rate for
				cigarettes on an estimated per use basis as determined by the
				Secretary.
						.
				(g)Clarifying
			 other tobacco tax definitions
				(1)Tobacco product
			 definitionSection 5702(c) of the Internal Revenue Code of 1986
			 is amended by inserting before the period the following: , and any other
			 product containing tobacco that is intended or expected to be
			 consumed.
				(2)Cigarette paper
			 definitionSection 5702(e) of such Code is amended by striking
			 except tobacco, and inserting or cigar (other than
			 roll-your-own tobacco).
				(3)Cigarette tube
			 definitionSection 5702(f) of such Code is amended by inserting
			 before the period or cigars.
				(4)Importer
			 definitionSection 5702(k) of such Code is amended by inserting
			 or any other tobacco product after cigars or
			 cigarettes.
				(h)Inflation
			 adjustmentSection 5701 of the Internal Revenue Code of 1986, as
			 amended by subsection (f)(3), is amended by adding at the end the following new
			 subsection:
				
					(j)Inflation
				adjustmentIn the case of any calendar year after 2013, each
				amount set forth in this section shall be increased by an amount equal
				to—
						(1)such amount,
				multiplied by
						(2)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2012 for calendar year
				1992 in subparagraph (B)
				thereof.
						.
			(i)Floor Stocks
			 Taxes
				(1)Imposition of
			 taxOn tobacco products manufactured in or imported into the
			 United States which are removed before any tax increase date and held on such
			 date for sale by any person, there is hereby imposed a tax in an amount equal
			 to the excess of—
					(A)the tax which
			 would be imposed under section 5701 of the Internal Revenue Code of 1986 on the
			 article if the article had been removed on such date, over
					(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
					(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on such date for which such person
			 is liable.
				(3)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding tobacco products on any tax increase date to
			 which any tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date that is 120 days after the effective date of the tax rate
			 increase.
					(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.), or any other provision of law, any article which is located in a foreign
			 trade zone on any tax increase date shall be subject to the tax imposed by
			 paragraph (1) if—
					(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
					(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
					(5)DefinitionsFor
			 purposes of this subsection—
					(A)In
			 generalAny term used in this subsection which is also used in
			 section 5702 of such Code shall have the same meaning as such term has in such
			 section.
					(B)Tax increase
			 dateThe term tax
			 increase date means the effective date of any increase in any tobacco
			 product excise tax rate pursuant to the amendments made by this section (other
			 than subsection (g) thereof).
					(C)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
				(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
				(j)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after December 31, 2011.
			
